This was an information in the district court of Tillman county against Walter Clinkscales, Carl Munkas, and Clifton Overton, in which the defendants were charged with conspiracy to violate provisions of the prohibitory liquor law. A severance was granted, and, upon his separate trial, appellant, Walter D. Clinkscales, was found guilty, the jury leaving the punishment to be fixed by the court. Motion for new trial was duly filed and overruled, and the court pronounced judgment and sentenced the defendant, Clinkscales, to *Page 350 
confinement in the penitentiary for a term of two years, To reverse the judgment he appealed by filing in this court on July 2, 1926, petition in error with case-made.
The information, in substance, charges that in Tillman county, on or about the 1st day of November, 1925, the defendants did unlawfully, willfully, and corruptly and feloniously combine, confederate, conspire, and agree together and with each other and with divers other persons unknown to engage in the business of selling spirituous, vinous, fermented, malt, and intoxicating liquors, and further alleges overt acts in pursuance of said conspiracy.
This is a companion case to that of Curtis Taylor,38 Okla. Cr. 350, 261 P. 978. The record in this case is the same as the record in that case so far as the jurisdiction of the trial court is concerned. Upon the authority of that case, the judgment appealed from is reversed.
DAVENPORT, J., concurs.
EDWARDS, J., concurs in the conclusion.